DETAILED ACTION
1.          Claims 1-7, 13-17, 19, 22, 26, 28, and 69 have been examined and are pending.

Continued Examination Under 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

Response to Amendment
3.          In response to the amendments received in the Office on 12/22/2020, the Office acknowledges the current status of the claims: claims 1, 3, 26, and 28 have been amended, claims 8-12, 18, 20, 21, 23-25, 27, and 29-68 have been canceled, claim 69 has been added, and no new matter appears to amended.

Claim Rejections - 35 USC § 103
4.          The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.          Claims 1-7, 13-17, 19, 26, 28, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2016/0112167 A1 .
            Regarding Claim 1, Xu discloses a method by a wireless device for restricting channel state information, CSI, measurement comprises:
     receiving, from a network node, information identifying a first subset of channel state information-reference signal, CSI-RS, resources comprising a first subset of antenna ports to be used in performing CSI measurements (Xu: [0021] – “…a user equipment, comprising: a receiving unit configured to receive from a base station a message indicating that a group of antenna units in an antenna array are mapped to CSI-RS ports in a first CSI-RS transmission period or a first frequency resource region…” See also [0085] and [0089].), the first subset of antenna ports being associated with a first portion of a frequency band that is less than all of the frequency band (Xu: [0047], [0053], and [0056-0057] – corresponds to mapping one or more CSI-RS antenna ports (after mapping) to a first frequency region and a second set of one or more CSI-RS antenna ports (after mapping) to a second frequency region. See also [0074].).
           Although Xu discusses reasons for dedicating first and second frequency regions for CSI report, Xu does not explicitly disclose the user equipment actually performing CSI measurements in the first subset of antenna ports being associated with the first portion of the frequency band.
performing CSI measurements in the first subset of antenna ports being associated with the first portion of the frequency band (Lee: [0141], [0143], [0145], [0186-0190] – identified in terms of physical resource blocks as odd or even numbers, in the frequency domain. See also [0209] for UE reporting the channel state information as mapped to one or more antenna ports.).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Xu in view of Lee to include mapping CSI on even or odd resource blocks as defined patterns in order to perform CSI measurements for the reasons of reducing inter-cell interference upon CSI-RS transmission while maintaining data transmission efficiency. 
            Although Lee discloses the information identifying the first subset of 10CSI-RS resources is associated with a first CSI reporting type, and the CSI feedback comprises a report of the first CSI reporting type (Lee: [0135] – suggested by the reporting types of PMI, RI, and CQI, which belong to a particular class of CSI-RS, particular to Class-A.), the combination of Xu and Lee does not expressly disclose the information identifying the first subset of CSI-RS resources being associated with a first CSI reporting type of a plurality of CSI reporting types and based on the information, preparing a first CSI report of the first CSI reporting type of the plurality of CSI reporting types, the first CSI report comprising one or more values associated with the CSI measurements performed in the first subset of CSI-RS resources.
information identifying the first subset of CSI-RS resources being associated with a first CSI reporting type of a plurality of CSI reporting types (Wei: [0056-0063] – describes at least one CSI reporting type from a plurality of CSI reporting types that are associated with one or more resources or configurations.) and based on the information, preparing a first CSI report of the first CSI reporting type of the plurality of CSI reporting types (Wei: [0065-0069] – describes determining a CSI report measurement utilizing a CSI report type.), the first CSI report comprising one or more values associated with the CSI measurements performed in the first subset of CSI-RS resources (Wei: [0065-0069] – the user equipment executes measurement logic (comprising measurement values) to report CSI to a serving base station according to a selected CSI report.).  
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of the CSI reporting as disclosed by Wei to determine a CSI reporting type for the reasons of coordinating reference signals and improve resource utilization.	          
             Regarding Claim 2, the combination of Xu, Lee, and Wei discloses the method of Claim 1, wherein Lee further discloses the frequency band comprises a system bandwidth in a CSI-RS subframe (Lee: [0139-0141] and [0005] - teaching what is well-known in the art to measure CSI across a system bandwidth.). 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Xu in view of Lee to include mapping CSI on even or odd resource blocks as defined patterns in order to perform CSI 
            Regarding Claim 3, the combination of Xu, Lee, and Wei discloses the method of Claim 1, wherein Lee further discloses further comprising: 
     transmitting, to the network node, the first CSI report comprising the one or more values associated with the CSI measurements performed in the first subset of CSI-RS resources (Lee: [0121] and [0134-0135] – UE feeds back CSI measurements based on the received indication. See also [0209] where this is done for each CSI-RS antenna port. Wei also discloses this feature in at least [0056-0058], [0065-0069], and [0073-0074].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Xu in view of Lee to include mapping CSI on even or odd resource blocks as defined patterns in order to perform CSI measurements for the reasons of reducing inter-cell interference upon CSI-RS transmission while maintaining data transmission efficiency.
            Regarding Claim 4, the combination of Xu, Lee, and Wei discloses the method of Claim 1, wherein Xu further discloses the frequency band consists of a 20plurality of physical resource blocks (PRBs) (Xu: [0009] discloses what is well-known in the art to indicate CSI-RS regions by PRB. See also [0086] – “…the mapping unit 701 may select a group of antenna units to map to certain CSI-RS ports in a first frequency resource region.  For example, in the PRB(Physical Resource Block)#M, the pattern `a` is used, in which the row 2 and column 3 of the antenna units are selected to map to the CSI-RS ports.”).
Regarding Claim 5, the combination of Xu, Lee, and Wei discloses the method of Claim 1, wherein Xu further discloses a first portion of the frequency band consists of a first subset of PRBs in the frequency band (Xu: [0056] – “…the mapping unit 701 may select a group of antenna units to map to certain CSI-RS ports in a first frequency resource region.  For example, in the PRB (Physical Resource Block)#M, the pattern `a` is used, in which the row 2 and column 3 of the antenna units are selected to map to the CSI-RS ports.  The mapping unit 701 may select another group of antenna units to map to the CSI-RS ports in a second frequency resource region.  For example, in the PRB#Q, the pattern `b` is used, in which the row 4 and column 4 of the antenna units are selected to map to the CSI-RS ports.”).
            Regarding Claim 6, the combination of Xu, Lee, and Wei discloses the method of Claim 1, wherein Xu further discloses the first subset of CSI-RS resources comprises CSI-RS resources in a first subset of PRBs (Xu: [0056] – “…the mapping unit 701 may select a group of antenna units to map to certain CSI-RS ports in a first frequency resource region.  For example, in the PRB (Physical Resource Block)#M, the pattern `a` is used, in which the row 2 and column 3 of the antenna units are selected to map to the CSI-RS ports.  The mapping unit 701 may select another group of antenna units to map to the CSI-RS ports in a second frequency resource region.  For example, in the PRB#Q, the pattern `b` is used, in which the row 4 and column 4 of the antenna units are selected to map to the CSI-RS ports.”).
            Regarding Claim 7, the combination of Xu, Lee, and Wei discloses the method of Claim 1, wherein Xu further discloses the information identifying the first subset of CSI-RS resources comprises one or more parameters identifying a first subset of PRBs (Xu: [0056] – “…the mapping unit 701 may select a group of antenna units to map to certain CSI-RS ports in a first frequency resource region.  For example, in the PRB (Physical Resource Block)#M, the pattern `a` is used, in which the row 2 and column 3 of the antenna units are selected to map to the CSI-RS ports.  The mapping unit 701 may select another group of antenna units to map to the CSI-RS ports in a second frequency resource region.  For example, in the PRB#Q, the pattern `b` is used, in which the row 4 and column 4 of the antenna units are selected to map to the CSI-RS ports.” An antenna port is considered a parameter for identifying a PRB or set of PRBs.).
            Regarding Claim 13, the combination of Xu, Lee, and Wei discloses the method of Claim 1, wherein Lee further discloses information identifying the first subset of CSI-RS resources comprises a set of even number PRBs or a set of odd number PRBs in the frequency band, and based on the information received from the network node, performing the CSI measurements comprises performing the CSI-measurements on the first subset of CSI-RS resources configured on the set of even number PRBs or the set of odd number PRBs (Lee: [0190] – “The mapping of the CSI-RSs on an even-numbered RB index is performed in a manner inverse to that of the odd-numbered RB index in the time domain and CSI-RS insertion patterns are swapped between OFDM symbols.  That is, within the CSI-RS RE group on an even-numbered RB index, CSI-RSs for four antenna ports are mapped to a first OFDM symbol (e.g., 5,6/7,8) and CSI-RSs for the remaining four antenna ports are mapped to a second OFDM symbol (e.g., 1,2/3,4).  Thus, the CSI-RSs for all the eight transmission antenna ports may be mapped in one OFDM symbol (over two RBs).”).

            Regarding Claim 14, the combination of Xu, Lee, and Wei discloses the method of Claim 1, wherein Lee further discloses the information identifying the first subset of CSI-RS resources comprises every M PRBs in the frequency band, and wherein M is an integer and is greater than one (Lee: [0190] – “The mapping of the CSI-RSs on an even-numbered RB index is performed in a manner inverse to that of the odd-numbered RB index in the time domain and CSI-RS insertion patterns are swapped between OFDM symbols.  That is, within the CSI-RS RE group on an even-numbered RB index, CSI-RSs for four antenna ports are mapped to a first OFDM symbol (e.g., 5,6/7,8) and CSI-RSs for the remaining four antenna ports are mapped to a second OFDM symbol (e.g., 1,2/3,4).  Thus, the CSI-RSs for all the eight transmission antenna ports may be mapped in one OFDM symbol (over two RBs).” By mapping in both even and odd PRBs, all PRBs are utilized for mapping.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Xu in view of Lee to include mapping CSI on even or odd resource blocks as defined patterns for the reasons of reducing inter-cell interference upon CSI-RS transmission while maintaining data transmission efficiency.
Regarding Claim 15, the combination of Xu, Lee, and Wei discloses the method of Claim 1, wherein Xu further discloses the information identifying the first subset of CSI-RS resources is received in semi-static signaling (Xu: [0061] – “The indication of mapping of the CSI-RS ports and the antenna units and relevant variation modes may be semi-statically configured by RRC signaling in terms of UE-specific or cell-specific manner.”).
            Regarding Claim 16, the combination of Xu, Lee, and Wei discloses the method of Claim 1, wherein Xu further discloses the information identifying the first subset of CSI-RS resources is received in dynamic signaling (Xu: [0061-0062 with Table 1 – indicates RRC dynamic signaling for CSI-RS as opposed to a semi-static signaling.).
             Regarding Claim 17, the combination of Xu, Lee, and Wei discloses the method of Claim 16, wherein Xu further discloses information is received as downlink control information, DCI, and wherein the DCI is received in a common control channel search space or UE specific search space (Xu: [0074], [0089], and [0103] – Xu describes a mapping unit that selects “multiple groups of antenna units to map to the CSI-RS ports in different CSI-RS transmission periods or different frequency resource regions.” Xu further discloses “information on the indication of mapping of the CSI-RS ports and the antenna units may reuse some fields in the DCI signaling in either common search space or UE-specific search space.”).            
            Regarding Claim 19, the combination of Xu, Lee, and Wei discloses the method of Claim 1, further comprising:       
     receiving, from the network node, information identifying a second subset of CSI-RS resources to be used in performing CSI measurements (Xu: [0021] – “…a user equipment, comprising: a receiving unit configured to receive from a base station a message indicating that…another group of antenna units in the antenna array are mapped to the CSI-RS ports in a second CSI-RS transmission period or a second frequency resource region” See also [0085] and [0089].), the second subset of CSI-RS resources being associated with a second portion of the frequency band that is less than all of the frequency band and different from the first portion (Xu: [0047], [0053], and [0056-0057] – corresponds to mapping one or more CSI-RS antenna ports (after mapping) to a first frequency region and a second set of one or more CSI-RS antenna ports (after mapping) to a second frequency region. See also [0074].); and 
     performing the CSI measurements in the second subset of CSI-RS resources being associated with the second portion of the frequency band (Lee: [0141], [0143], [0145], [0186-0190] – identified in terms of physical resource blocks as odd or even numbers, in the frequency domain. See also [0209] for UE reporting the channel state information as mapped to one or more antenna ports.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Xu in view of Lee to include mapping CSI on even or odd resource blocks as defined patterns in order to perform CSI measurements for the reasons of reducing inter-cell interference upon CSI-RS transmission while maintaining data transmission efficiency.
Regarding Claim 69, the combination of Xu, Lee, and Wei discloses the method of Claim 19, wherein Wei further discloses:
     the information identifying the second subset of CSI-RS resources is associated with a second CSI reporting type of the plurality of CSI reporting types (Wei: [0056-0063] – describes at least one CSI reporting type from a plurality of CSI reporting types that are associated with one or more resources or configurations.), and the method further comprises:
          based on the information, preparing a second CSI report of the second CSI reporting type of the plurality of CSI reporting types (Wei: [0065-0069] – describes determining a CSI report measurement utilizing a CSI report type.), the second CSI report comprising one or more values associated with the CSI measurements performed in the second subset of CSI-RS resources (Wei: [0065-0069] – the user equipment executes measurement logic (comprising measurement values) to report CSI to a serving base station according to a selected CSI report.).  
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of the CSI reporting as disclosed by Wei to determine a CSI reporting type for the reasons of coordinating reference signals and improve resource utilization. 

            Claim 26, directed to an apparatus (wireless device) embodiment of claim 1 recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Xu further discloses the elements of the wireless device: processing circuitry (Figure 11 with [0039]).

            Regarding Claim 28, Xu discloses a method by a network node for restricting channel state information, CSI, measurement comprises: 
     signaling, to a first wireless device, information identifying a first subset of channel state information-reference signal, CSI-RS, resources comprising a first subset of antenna ports to be used in performing CSI measurements (Xu: [0021] – “…a user equipment, comprising: a receiving unit configured to receive from a base station a message indicating that a group of antenna units in an antenna array are mapped to CSI-RS ports in a first CSI-RS transmission period or a first frequency resource region…” See also [0085] and [0089].), the first subset of antenna ports being associated with a first portion of a frequency band, the first portion being less than all of the frequency band (Xu: [0047], [0053], and [0056-0057] – corresponds to mapping one or more CSI-RS antenna ports (after mapping) to a first frequency region and a second set of one or more CSI-RS antenna ports (after mapping) to a second frequency region. See also [0074].).
            Although Xu discusses reasons for dedicating first and second frequency regions for CSI report, Xu does not explicitly disclose the user equipment actually performing CSI measurements in the first subset of antenna ports being associated with the first portion of the frequency band.
            However, this feature is neither new nor novel in the presence of Lee. Lee also discloses mapping CSI-RS and antenna ports (Lee: [0013]). Lee further discloses receiving, from the first wireless device, CSI feedback associated with the CSI measurements performed using the first subset of antenna ports (Lee: [0141], 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Xu in view of Lee to include mapping CSI on even or odd resource blocks as defined patterns in order to perform CSI measurements for the reasons of reducing inter-cell interference upon CSI-RS transmission while maintaining data transmission efficiency.
             Although Lee discloses the information identifying the first subset of 10CSI-RS resources is associated with a first CSI reporting type, and the CSI feedback comprises a report of the first CSI reporting type (Lee: [0135] – suggested by the reporting types of PMI, RI, and CQI, which belong to a particular class of CSI-RS, particular to Class-A.), the combination of Xu and Lee does not expressly disclose the information identifying the first subset of CSI-RS resources being associated with a first CSI reporting type of a plurality of CSI reporting types and receiving, from the first wireless device, a first CSI report of the first CSI reporting type, the first CSI reporting type comprising one or more values associated with the CSI measurements performed using the first subset of CSI-RS resources.
             However, Wei does disclose information identifying the first subset of CSI-RS resources being associated with a first CSI reporting type of a plurality of CSI reporting types (Wei: [0056-0063] – describes at least one CSI reporting type from a plurality of CSI reporting types that are associated with one or more resources or configurations.) and receiving, from the first wireless device, a first CSI report of the first CSI reporting type (Wei: [0065-0069] – describes determining a CSI report measurement utilizing a CSI report type.), the first CSI reporting type comprising one or more values associated with the CSI measurements performed using the first subset of CSI-RS resources (Wei: [0065-0069] – the user equipment executes measurement logic (comprising measurement values) to report CSI to a serving base station according to a selected CSI report.).  
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of the CSI reporting as disclosed by Wei to determine a CSI reporting type for the reasons of coordinating reference signals and improve resource utilization.     

6.         Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, Lee, Wei, and further in view of United States Patent Application Publication 2013/0244676 A1 to Koivisto et al. (hereinafter “Koivisto”).
            Regarding Claim 22, the combination of Xu, Lee, and Wei discloses the method of Claim 1, but does not expressly disclose the information identifying the first subset of CSI-RS resources comprises a subset of precoding resource block groups, PRGs.
            However, Koivisto does disclose information identifying the first subset of CSI-RS resources comprises a subset of precoding resource block groups, PRGs (Koivisto: [0085] – “Control information may apply per Physical Resource Block PRB or per precoding resource group (PRG).  In one example, the UE is signalled information about which subsets of CSI-RS ports within one CSI-RS resource may be assumed co-located.  This may be used by the UE when estimating the channel for CSI feedback reporting.”).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of Koivisto to include PRG subsets for the reasons of improving data throughput for a receiving device.

Conclusion
7.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

8.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.

US PGPub 2018/0294848 A1 to Park et al. at [0007-0008].
 
9.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 11, 2021